                  1                         UNITED STATES DISTRICT COURT
                  2                        CENTRAL DISTRICT OF CALIFORNIA                         JS-6
                  3
                  4    CRAIG CUNNINGHAM, individually ) Case No. 2:18-cv-04180-MWF-KLS
                       and on behalf of all others similarly   )
                  5    situated,                               )
                                                               ) Assigned for All Purposes To:
                  6                 Plaintiff,                 ) Judge: Michael W. Fitzgerald
                              vs.                              ) Ctrm: 5A
                  7                                            )
                       NATIONWIDE BUSINESS                     ) ORDER GRANTING JOINT
                  8    RESOURCES, INC., and DOES 1             ) STIPULATION OF DISMISSAL
                       through 10, inclusive, and each of them,) WITH PREJUDICE
                  9                                            )
                                    Defendant.                 ) Action Filed: May 18, 2018
               10                                              )
               11
               12                 IT IS HEREBY ORDERED that pursuant to the Stipulation of named
               13      Plaintiff CRAIG CUNNINGHAM (“Plaintiff Cunningham”) and Defendant
               14      NATIONWIDE BUSINESS RESOURCES, INC. (“Defendant”) (Plaintiff
               15
                       Cunningham and Defendant shall be referred to collectively as the “Parties”), the
               16
                       entire above- captioned action (“Action”) is dismissed with prejudice as to named
               17
                       Plaintiff Cunningham’s individual claims, and without prejudice as to the putative
               18
                       class action
               19
               20           Each Party shall bear its own attorneys’ fees, costs, and expenses.
               21           IT IS SO ORDERED.
               22
               23
               24
                           Date: January 24, 2018          Honorable Michael W. Fitzgerald
               25
                                                           United States District Court Judge
               26
               27
               28

CAROTHERS DiSANTE &
 FREUDENBERGER LLP

                      1406743.1
